Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 USC 103 as being unpatentable over US Pat. Pub. No. 2007/0038460 to Navratil et al. (hereinafter Navratil) in view of US Pat. No. 6,529,871 to Kanevsky et al. (hereinafter Kanevsky).
Per claim 1, Navratil discloses a method (see figures) comprising:
generating a first model (fig. 1, item 113…user model; ¶27…each authorized user has own unique model or models used to verify user; ¶20…model can be trained from various biometric information of use such as speech) using event parameters (¶20-22…biometric information associated with an event, e.g., utterance, intrinsically has various parameters used in training; ¶22…US Pat. No. 6,529,871 to Kanevsky that is incorporated by reference discloses various event parameters used in training user model (Kanevsky: fig. 3, item 68 and col. 9:62-67…voice characteristics; fig. 4…user information associated with training user model includes various parameters such as speech rate, accent, etc.)) of at least one event (fig. 1, items 102-106; ¶21…user model trained based on events, e.g., utterance events: “Block 106 may be designed to train a model to prevent authorization of a speaker or speakers from gaining access to the system. The model training may be triggered in accordance with a threshold comparison (e.g., low similarity score to existing user profiles or models) or other input (102, 104) or a combination of events and inputs”; ¶26…user model is trained so as to use the user model for comparison to event inputs, e.g., utterances, in determining whether user who made the utterance is authorized to access an account) in an account of a user (¶26…”access my account”);
using the first model, predicting expected behavior of the user during a future event in the account (fig. 2, items 202-204 and ¶28-31…once the first model is trained, it can be used to predict whether a speaker/user of a future utterance is indeed an authorized user to the account; ¶26…speaker/user will be prompted by system for utterances in response to the prompt, speaker/user makes utterances that will be analyzed for predicted expected behavior;  Note: user utterance is a speech behavior as it is an “action and response to stimulation” in accordance to the definition of ‘behavior’, see attached NPL Merriam-Webster definition); 
generating fraud event parameters using a second model (fig. 1, items 108 and 110…a second model is imposter model; ¶21+… biometric data 102, e.g., utterances, are used to generate/train imposter models); and 
generating with the first model and the second model a probability the future event is performed by the user (For the first model, a score is generated relating to a probability that the request for access to the account is made by an authorized user: fig. 2, item 204 and ¶27-31…”In block 204, the biometric information is compared to models existing in storage to compute a score (e.g., a similarity score) based on the probability that the individual is approved to access the system”;   For the second model, another score is generated when it is determined that biometric information, e.g., utterance, is from an unauthorized user, the score generated by the second model being a probability that the biometric information is associated with a particular imposter model: fig. 2, items 211-220 and ¶32-36);

Navratil does not expressly disclose, but Kanevsky does teach:
wherein generating the first model (figs. 2, 4 and 5…user model and it’s generation) includes generating statistical relationships between the event parameters and derived parameters (fig. 5, item 204 and col. 11:41+…in generation of user model, U-measure calculations applied which generates statistical relationships of a set of users accessing an account, e.g., event parameters, and static/dynamic features/parameters, e.g., derived parameters) corresponding to the account wherein the derived parameters include one or more of a geographic area from which a device is initiating the future event, a location of the device, an identification of the device, and an electronic service provider of the device (fig. 4, static and dynamic features/parameters and col. 11:53-12:10…derived parameters include location of user making call as well as phone number, email address, etc. which is associated with the electronic service provider).


Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to generate the first model, e.g., the user model, in Navratil based on the teachings of Kanevsky.
The suggestion/motivation for doing so would have been Navratil expressly states incorporation by reference of Kanevsky in association with the creation of the user model for speaker verification (¶21-22).
Per claim 2, Navratil discloses a method (see figures) comprising:
automatically generating a first model (fig. 1, item 113…user model is generated by automated training; ¶27…each authorized user has own unique model or models used to verify user; ¶20…model can be trained from various biometric information of use such as speech) using event parameters (¶20-22…biometric information associated with an event, e.g., utterance, intrinsically has various parameters used in training;  ¶22…US Pat. No. 6,529,871 to Kanevsky that is incorporated by reference discloses various event parameters used in training user model (Kanevsky: fig. 3, item 68 and col. 9:62-67…voice characteristics; fig. 4…user information associated with training user model includes various parameters such as speech rate, accent, etc.)) of a previous event performed by a user (fig. 1, items 102-106; ¶21…user model trained based on past events by the user, e.g., utterance events: “Block 106 may be designed to train a model to prevent authorization of a speaker or speakers from gaining access to the system. The model training may be triggered in accordance with a threshold comparison (e.g., low similarity score to existing user profiles or models) or other input (102, 104) or a combination of events and inputs”; ¶26…user model is trained using past user biometric information, so as to use the user model for comparison to event inputs, e.g., utterances, in determining whether user who made the utterance is authorized to access an account) in an account (¶26…”access my account”);
receiving observed event parameters of a next event (fig. 2, item 202…receiving observed biometric information for verification of identity; ¶26…speaker/user will be prompted by system for utterances in response to the prompt, speaker/user makes utterances that will be analyzed for predicted expected behavior);
generating a first probability using the first model, wherein the first probability corresponds to the user conducting the next event (For the first model, a score is generated relating to a first probability that the request for access to the account, e.g., thru the utterances, is made by an authorized user: fig. 2, item 204 and ¶27-31…”In block 204, the biometric information is compared to models existing in storage to compute a score (e.g., a similarity score) based on the probability that the individual is approved to access the system”);
generating a second probability using a second model (fig. 1, items 108 and 110…a second model is imposter model; ¶21+… biometric data 102, e.g., utterances, are used to generate/train imposter models), wherein the second probability corresponds to a fraudster conducting the next event (For the second model, another score is generated when it is determined that biometric information, e.g., utterance, is from an unauthorized user, the score generated by the second model being a second probability that the biometric information is associated with a particular imposter model: fig. 2, items 211-220 and ¶32-36…imposter is construed to be a fraudster), wherein the fraudster is a person other than the user (fig. 2, items 211-220 and ¶32-36…imposter is not the authorized user); and
using the first probability and the second probability, generating a likelihood the next event is performed by the user versus the fraudster (fig. 2, items 206, 208, 201 and 212…the first score/probability is used to predict/determine whether user is authorized user versus a fraudster;  fig. 2, items 211 and 214…the second score/probability used to predict/determine identify of an unauthorized user);

Navratil does not expressly disclose, but Kanevsky does teach:
wherein the first model includes distributions of the event parameters (fig. 4, item 108…utterances can have different feature/parameter distributions that are modeled for the user including speech rate, accent, gender, etc.);
wherein generating the first model (figs. 2, 4 and 5…user model and it’s generation) includes generating statistical relationships between the event parameters and derived parameters (fig. 5, item 204 and col. 11:41+…in generation of user model, U-measure calculations applied which generates statistical relationships of a set of users accessing an account, e.g., event parameters, and static/dynamic features/parameters, e.g., derived parameters) corresponding to the account wherein the derived parameters include one or more of a geographic area from which a device is initiating the future event, a location of the device, an identification of the device, and an electronic service provider of the device (fig. 4, static and dynamic features/parameters and col. 11:53-12:10…derived parameters include location of user making call as well as phone number, email address, etc. which is associated with the electronic service provider).

Navratil combined with Kanevsky are analogous art because they are from the same problem solving area of generating a user model based on biometric information such as speech/utterances.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to generate the first model, e.g., the user model, in Navratil based on the teachings of Kanevsky.
The suggestion/motivation for doing so would have been Navratil expressly states incorporation by reference of Kanevsky in association with the creation of the user model for speaker verification (¶21-22).

Claims 3-6 are substantially similar in scope and spirit as claims 1-2.  Therefore, the rejection of claims 1-2 is applied accordingly.  Navratil further discloses a system having a processor for executing the recited functionalities (¶17).  Navratil further discloses a non-transitory computer readable medium having program code (¶17).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125